Citation Nr: 0842050	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-20 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to a disability rating greater than 10 
percent for service-connected tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from August 1968 to October 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in New Orleans, Louisiana.

The issue of service connection for bilateral hearing loss on 
the merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 1999, the RO denied the veteran's claim of 
service connection for bilateral hearing loss.  The veteran 
did not appeal this determination.

2.  Evidence submitted since the November 1999 RO rating 
action relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the bilateral hearing loss claim.

3.  The 10 percent disability rating currently in effect is 
the maximum schedular rating for tinnitus, whether it is 
perceived in one ear or each ear; factors warranting an 
extraschedular rating are not shown.


CONCLUSIONS OF LAW

1.  The unappealed November 1999 RO decision which denied the 
veteran's claim for service connection for bilateral hearing 
loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.1103 (2008).

2.  Subsequent to the November 1999 RO decision, new and 
material evidence sufficient to reopen the claim for service 
connection for bilateral hearing loss has been received.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  There is no legal basis for the assignment of a 
disability rating higher than 10 percent for tinnitus.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260 (2002, 2008); Smith v. Nicholson, 19 
Vet. App. 63 (2005) rev'd, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens and remands the veteran's 
bilateral hearing loss claim.  As to his tinnitus claim, 
because the application of the law to the undisputed facts is 
dispositive of this appeal, a discussion of VA's duties to 
notify and assist is not necessary.  See Mason v. Principi, 
16 Vet. App. 129 (2002).  

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307 (2008).

Service connection for certain chronic disorders, such as 
cardiovascular-renal disease and certain organic diseases of 
the nervous system, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented. 38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Bilateral hearing loss

In a decision dated in November 1999, the RO denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  At the time of this decision, the 
medical evidence of record included the veteran's service 
medical records which had shown that at the time of his 
enlistment, bilateral defective hearing was noted.
 
The competent medical evidence of record also included a VA 
examination report dated in July 1997 in which the veteran 
had provided a history of noise exposure during service.  
Audiological testing revealed normal hearing in the left ear 
and mild sensorineural hearing loss in the right ear.  There 
was no opinion provided by the examiner as to the etiology of 
the veteran's hearing loss.

Also of record was a private medical record from J. T. P., 
M.D., dated in May 1999, which showed that the veteran had a 
history of inservice and post-service noise exposure; that he 
veteran currently had bilateral high frequency hearing loss; 
and that noise exposure could cause hearing loss.

In its November 1999 rating decision, the RO denied service 
connection because the evidence of record had not shown that 
the veteran's pre-existing bilateral hearing loss had become 
permanently worsened by his period of active service.  The 
veteran did not appeal this decision, thus it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Thereafter, in May 2003, the veteran requested to reopen his 
claim for service connection for bilateral hearing loss.  In 
support of his claim, he submitted a private medical record 
from G. A. B., M.D., dated in December 2003, which shows that 
the veteran was said to have been an aircraft mechanic during 
service and did not use hearing protection at that time.  Dr. 
B. added that the veteran already had difficulty hearing when 
he was drafted, and subsequently got worse secondary to noise 
exposure in service.

In light of the foregoing, the Board finds that new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for bilateral hearing loss.  
The above evidence bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim of service connection for bilateral hearing 
loss.  The additional medical evidence of record suggests 
that the veteran had pre-existing bilateral hearing loss when 
he entered into service, that it became aggravated by 
service, and that the veteran has had high frequency hearing 
loss since service.  As such, the claim of entitlement to 
service connection for bilateral hearing loss is reopened.

Tinnitus

The veteran seeks a higher disability rating for his service-
connected tinnitus on the basis that the 10 percent 
disability rating assigned does not adequately reflect the 
severity thereof.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).  If two 
ratings are potentially applicable, the higher will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
will be assigned.  38 C.F.R. § 4.7 (2008).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The veteran is currently service connected for tinnitus, 
which is rated as 10 percent disabling under Diagnostic Code 
6260.  He asserts that the symptoms associated with his 
tinnitus are greater than reflected by the assigned 10 
percent disability rating.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
disability rating for tinnitus, whether perceived as 
unilateral or bilateral.  As such, a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived in one ear or each ear.

In light of the foregoing, the Board concludes that 
Diagnostic Code 6260 precludes a schedular disability rating 
higher than 10 percent for tinnitus.  As the service- 
connected tinnitus has been assigned the maximum schedular 
rating available for tinnitus by regulation and Diagnostic 
Code 6260, which has been upheld by the Federal Circuit, 
there is no legal basis upon which to award an increased 
disability rating or a separate 10 percent disability rating 
whether or not tinnitus is perceived in one ear or each ear.  
As the disposition of this claim is based on interpretation 
of the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

Also, the record does not suggest that tinnitus requires 
frequent hospitalization or causes marked interference with 
employment or otherwise suggests that referral for an 
extraschedular consideration under 38 C.F.R. § 3.321 is 
indicated. 


ORDER

New and material evidence having been presented, the claim of 
service connection for bilateral hearing loss is reopened, 
and to this extent only the appeal is granted.

A disability rating in excess of 10 percent for service-
connected tinnitus is denied.

REMAND

In reopening the veteran's claim for service connection for 
bilateral hearing loss, and in addressing the claim on the 
merits, the Board reiterates that the veteran has been 
diagnosed with bilateral hearing loss.

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  The failure to meet these 
criteria at the time of a veteran's separation from active 
service is not necessarily a bar to service connection for 
hearing loss disability.  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service."  Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993); see 38 C.F.R. § 3.303(d) (2007); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).

As noted above, the veteran's August 1968 enlistment report 
of medical examination reveals that the veteran had bilateral 
defective hearing noted at entrance into service.  The May 
1999 private medical record from Dr. P. shows a history of 
both inservice and post-service noise exposure.  The December 
2003 private medical record from Dr. B. shows that the 
veteran had pre-existing bilateral hearing loss which got 
worse secondary to noise exposure during service.  As such, 
additional evidentiary development is required to determine 
whether any current bilateral hearing loss disability which 
may be present is etiologically related to the reported the 
veteran's period of active service, to include whether a pre-
existing disorder was aggravated by service.  Assistance by 
VA includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  When 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

As to the veteran's heart disorder claim, a letter from J. 
K., R.N., dated in August 2003, states that the veteran had 
cardiac problems prior to 1969.  Further, an undated lay 
statement from G. R. shows that the veteran was said to have 
cardiac related symptoms since 1969, which had become 
progressively worse though the years to the point that he 
will need a cardiac transplant in the very near future.

A private medical record from Dr. B., dated in Marcy 2004, 
shows that the veteran was said to have cardiomyopathy and 
chronic atrial fibrillation, as well as a severe anxiety 
disorder.  A strong history of anxiety disorder in his family 
was indicated.  The veteran was said to be currently 
incapacitated by his heart condition and his anxiety 
disorder.  Dr. B. opined that the stress in service either 
aggravated or exacerbated the veteran's heart condition.  A 
private medical record from N. S. R., M.D., dated in May 
2003, reflects that the veteran was said to have been 
followed since 1993 for atrial fibrillation.  The veteran was 
said to have provided a history of on and off palpitations 
since he was a very young person, but had never been checked 
properly by a physician.  Dr. R. indicated that since the 
veteran had palpitations when he was a young person, it was 
possible that he had atrial arrhythmias at that time, and 
never knew exactly what this condition involved until his 
adult years.  A private medical record from Dr. R., dated in 
March 2004, shows that the veteran was said to have multiple 
cardiac problems including atrial arrhythmias, chronic atrial 
fibrillation, hypertension, cardiomyopathy, and ischemic 
heart disease.  In addition, he was said to have severe 
anxiety.  He was said to be currently disabled due to his 
heart condition.  Dr. R. indicated that the veteran had been 
in the military previously and had undergone a lot of stress.  
He opined that the stress in the military either aggravated 
or exacerbated the veteran's condition.

To date, VA has not afforded the veteran an examination to 
determine whether he has a heart disorder that is related to 
or was aggravated during service.  In light of the private 
medical opinions that suggest that the veteran may have a 
heart disability that is related to service, the Board finds 
that a VA examination is necessary.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should afford the veteran an 
appropriate VA audiological examination.  
In addition to audiometric testing, 
including a Maryland CNC speech 
recognition test, any other testing deemed 
necessary should be performed.  The claims 
files should be made available to and 
reviewed by the examiner.  If the examiner 
diagnoses the veteran as a bilateral 
hearing loss disability, he or she must 
state the likelihood that the condition 
existed prior to service.  If the examiner 
concludes that the condition existed prior 
to service, the examiner should indicate 
the likelihood that the disability 
worsened during service.  If the examiner 
diagnoses the veteran as having bilateral 
hearing loss that did not pre-exist 
service, the examiner must opine as to 
whether it is at least as likely as not 
that the condition is related to or had 
its onset during service or is related to 
any in-service disease or injury, 
including noise exposure.  A complete 
rationale for any opinion expressed should 
be included in the examination report.

2.  The veteran should be scheduled for an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any heart disability found to be present.  
All indicated studies should be performed, 
and all findings should be reported in 
detail.  The claims files should be made 
available to and reviewed by the examiner.  
The examiner should state the likelihood 
that any heart disability found to be 
present existed prior to service.  If the 
examiner concludes that a heart disability 
found to be present existed prior to 
service, the examiner should indicate that 
likelihood that the disability worsened 
during service.  If the examiner diagnoses 
the veteran as having a heart disability 
that did not pre-exist service, the 
examiner must opine as to whether it is at 
least as likely as not that the condition 
is related to or had its onset during 
service.  In offering each of these 
opinions, the examiner should specifically 
acknowledge and comment on the private 
medical opinions discussed above.  The 
rationale for all opinions expressed 
should be provided.

3.  The RO should then readjudicate the 
appeal.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided with a Supplemental Statement of 
the Case, containing notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


